On Petition for Rehearing
PER CURIAM.
Petitioner contends that affirmance of the holding in this case that Musgrave “became re-invested” with the milk base is in conflict with the companion case from Hills-borough County (appeal No. 3206) in which the circuit court struck from the pleadings the matter relating to the milk base. We must reject that contention. A decision as to ownership of the milk base was material and necessary in the Pinellas County suit in order to determine the proper disposition, as between the contesting parties, of money owed by Hood’s Milk, Inc. for its purchases of milk produced by the herd. The elimination of that issue from the suit for foreclosure in Hillsborough County was in deference to the interpleader suit in Pinellas County where the issue was to be decided.1
*856Petitioner further contends that the holding in this case as to ownership of the milk base results in petitioner’s loss of the milk base by foreclosure of a mortgage lien which did not embrace it, and without any foreclosure sale of the milk base. The record in these companion cases shows otherwise. As pointed out in the brief of the appellee Musgrave, the amount for which the mortgagee bid in the cattle on the foreclosure sale far exceeded the value of the cattle. Plis successful bid was $95,000. The remaining 134 head of cattle were valued at approximately $16,000, leaving an excess of almost $80,000 for the milk base. There was no showing that the parties gave the transaction any different construction.
Accordingly the petition for rehearing is denied.
KANNER, Acting C. J., ALLEN, J., and CARROLL, CHARLES, Associate Judge, concur.

. In dealing with this point in the companion (foreclosure) case, appeal No. 3206, this court’s opinion stated:
“Prior to trial of this cause, the chancellor struck from the pleadings the matters with reference to the-milk base. On *856cross-assignments the appellee seeks a determination here of the merits of his contentions on the issues stricken, though noting that such issues are the subject of litigation between the parties in a separate suit. Under the circumstances, the chancellor did not abuse his discretion in relegating, the parties to trial of the issues relating to the milk base in the separate suit in which they were involved.”